Opinion filed November 17, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-21-00098-CR
                                  __________

                JAMIE LYNELL MCQUEEN, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR54737


                     MEMORANDUM OPINION
      Jamie Lynell McQueen, Appellant, challenges his conviction of assault family
violence enhanced, a third-degree felony. See TEX. PENAL CODE ANN. § 22.01(a)(1),
(b)(2)(A) (West Supp. 2022).      The jury found Appellant guilty and assessed
punishment at eight years’ confinement in the Institutional Division of the Texas
Department of Criminal Justice.1 Appellant challenges his conviction, raising three
issues for our review. First, he asserts that the trial court abused its discretion in
allowing the State to ask an improper commitment question during voir dire.
Second, he contends that the trial court abused its discretion in admitting evidence
that improperly bolstered the State’s witnesses. Third, he asserts that the trial court
abused its discretion regarding rulings it made during closing argument. We affirm.
                                       Factual Background
        Because Appellant does not challenge the sufficiency of the evidence, we
present only a brief recitation of the relevant facts here. Maria Rangel had an on-
again, off-again relationship with Appellant for seventeen years. On November 2,
2019, Rangel visited Appellant in Midland and the two stayed in a hotel room
together. That evening, Rangel noticed that Appellant had messages on his phone
from a woman, and she questioned him about it. Appellant became angry and raised
his voice at Rangel for going through his phone. Rangel stayed silent in hopes that
Appellant would calm down; instead, Appellant’s temper escalated, and he struck
Rangel in the face, causing Rangel’s eyebrow to split open.
        Rangel expressed her need for medical attention. Appellant refused her plea
and gave Rangel a rag to help stop the bleeding. Rangel went to use the bathroom
and Appellant dragged Rangel off the toilet by her hair and kneed her in her ribs
multiple times.        Rangel spent the night with Appellant to avoid any further
confrontation violence.
        The next morning, Rangel texted her mother, “Can you come please pick me
up.” Rangel also went across the street to another hotel and called the police. Officer



        1
         We note that an enhancement allegation for a previous felony (possession of cocaine with intent
to deliver) was also included in the indictment. However, the jury found that the enhancement allegation
was not true.

                                                   2
Hailee Pepper with the Midland Police Department responded to the call and spoke
in person with Rangel, at which time she observed Rangel’s facial injuries.
       After speaking with Rangel, Officer Pepper spoke to Appellant. Officer
Pepper advised Appellant that he was being detained for investigation of an assault
and she read him his Miranda warnings. See Miranda v. Arizona, 384 U.S. 436
(1966). She did not observe any injuries to Appellant during the interview. After a
brief conversation, Officer Pepper arrested Appellant for assault family violence.
                                            Discussion
       I. Improper Commitment Questions
       In his first issue, Appellant asserts that the trial court abused its discretion by
allowing the State to ask an improper commitment question during voir dire. The
record reflects that during voir dire, the State addressed the applicable punishment
range for the charged offense and asked the venire panel a question that contained a
hypothetical set of facts that focused on the lower end of the punishment range.2
Defense counsel interrupted the hypothetical and objected that the State was asking
an improper commitment question. The trial court permitted the State to continue.
The State subsequently asked a follow-up question addressing the maximum
punishment for the offense. Defense counsel did not object to the State’s follow-up
question.
               A. Standard of Review and Applicable Law
       The trial court has broad discretion over voir dire proceedings. Barajas v.
State, 93 S.W.3d 36, 38 (Tex. Crim. App. 2002). Absent an abuse of discretion, the
trial court’s decision regarding voir dire questions will not be disturbed. Allridge v.
State, 762 S.W.2d 146, 163 (Tex. Crim. App. 1988); Faulder v. State, 745 S.W.2d

       2
        Appellant’s assault family violence charge carried a punishment range of two to ten years. See
PENAL § 22.01(b)(2)(A), § 12.34 (West 2019). With the charged enhancement, Appellant’s punishment
range would have increased to two to twenty years. Id. § 12.42(a).

                                                  3
327, 334 (Tex. Crim. App. 1987). Permitting an improper commitment question is
considered an abuse of the trial court’s discretion. See Standefer v. State, 59 S.W.3d
177, 181 (Tex. Crim. App. 2001).
      An improper commitment question is one that attempts to commit a
prospective juror to a specific set of facts, absent a requirement by law. Id. If the
commitment question in voir dire gives rise to a valid challenge for cause, it should
contain the minimum facts necessary to test whether the juror is challengeable for
cause. Delacerda v. State, 425 S.W.3d 367, 381 (Tex. App.—Houston [1st Dist.]
2011, pet. ref’d). Proposing a hypothetical with facts that go beyond the statutory
language of the criminal offense risks objection thereto as an improper commitment
question. Cardenas v. State, 325 S.W.3d 179, 189 (Tex. Crim. App. 2010).
             B. Analysis
      With respect to its voir dire regarding the punishment range, the State began
by asking the venire:
      [W]hat we really need to know is can you consider that full range of 2
      to 20 [years] in a case of assault family violence enhanced with a
      previous conviction.
            Is there anybody in here who thinks that, you know, they might
      not be able to give somebody 2 or they might not be able to give up to
      20? If you’re leaning that way, we can talk about it.
In response, a veniremember stated that her answer would depend upon the case
facts, which the venire had not been given. The State agreed and attempted to
provide a “scenario” of hypothetical facts for the lower end of the punishment range,
stating, “[W]e have to look at the minimum range. Let’s say two years. Could you
consider maybe two 18-year-olds get in an argument, boyfriend and girlfriend.
Boyfriend slaps her in the face, she feels pain[.]”
      At that point, defense counsel objected that the State was asking an improper
commitment question. The State responded: “Your Honor, it is just an example
                                           4
showing what type of facts could be presented[.]” The trial court permitted the
question, and the State continued:
             So let’s say those 18-year-old young people; no criminal history;
      he slaps her in the face, it hurts for a while. He immediately regrets it,
      apologizes. But an eyewitness saw it happen. In that case, could you
      see that we might be on the more minimum side of punishment?
             As opposed to let’s say there’s someone who has multiple prior
      felonies; beats up his mom after an argument and beats her up pretty
      good; doesn’t show any remorse; has that lengthy criminal history and
      flees from the police when they’re trying to arrest him. Do you see how
      that might get us closer to the maximum end?
             So basically we’re not trying to commit you to a maximum range
      of punishment or even a minimum range of punishment, you just have
      to be able to think, you know, are there possible scenarios that fit within
      that assault family violence offense that I can consider giving someone
      a minimum as opposed to the maximum? Does that make sense?
             Anybody else have any concerns about that?
Defense counsel did not object, nor did he renew the original objection following
this latter excerpt.   To any of the State’s hypotheticals, no commitment was
requested and no verbal response from the veniremembers was recorded.
      As a preliminary matter, we hold that Appellant has not adequately preserved
error regarding the latter set of questions intended to address the maximum
punishment. To preserve a complaint for appellate review, a defendant must
generally demonstrate that (1) he made a timely and specific request, objection, or
motion and (2) the trial judge ruled on it. TEX. R. APP. P. 33.1; see Halprin v. State,
170 S.W.3d 111, 119 (Tex. Crim. App. 2005) (applying Rule 33.1 preservation
requirement to defendant’s complaint about State’s improper commitment question).
“The complaining party must let the trial judge know what she wants and why she
thinks she is entitled to it, and do so clearly enough for the judge to understand and



                                          5
at a time when the trial court is in a position to do something about it.” Bekendam v.
State, 441 S.W.3d 295, 300 (Tex. Crim. App. 2014).
      Appellant objected only during the State’s initial hypothetical addressing the
minimum punishment. Because objections must be specific and timely, only the
objection to the original question was preserved for review on appeal. See Geuder v.
State, 115 S.W.3d 11, 13 (Tex. Crim. App. 2003).
      “Both the State and defense are entitled to jurors who can consider the entire
range of punishment for the particular statutory offense—i.e., from the maximum to
the minimum and all points in between.” Cardenas v. State, 325 S.W.3d 179, 184
(Tex. Crim. App. 2010). “Jurors must be able to consider both ‘a situation in which
the minimum penalty would be appropriate and . . . a situation in which the
maximum penalty would be appropriate.’” Id. (alteration in original) (quoting
Fuller v. State, 829 S.W.2d 191, 200 (Tex. Crim. App. 1992)). “Therefore, both
sides may question the panel on the range of punishment and may commit jurors to
consider the entire range of punishment for the statutory offense.” Id. (footnote
omitted). “A question committing a juror to consider the minimum punishment is
both proper and permissible.”       Id.   However, employing hypotheticals using
evidentiary facts is perilous. See id. at 189.
      “An improper commitment question attempts to create a bias or prejudice in
the venireman before he has heard the evidence, whereas a proper voir dire question
attempts to discover a venireman’s preexisting bias or prejudice.” Sanchez v. State,
165 S.W.3d 707, 712 (Tex. Crim. App. 2005). Improper commitment questions are
prohibited in order to “ensure that the jury will listen to the evidence with an open
mind—a mind that is impartial and without bias or prejudice—and render a verdict
based upon that evidence.” Id. Commitment questions “require a venireman to
promise that he will base his verdict or course of action on some specific set of facts
before he has heard any evidence, much less all of the evidence in its proper context.”
                                           6
Id.; see Standefer v. State, 59 S.W.3d 177, 179 (Tex. Crim. App. 2001) (stating that
commitment questions “are those that commit a prospective juror to resolve, or to
refrain from resolving, an issue a certain way after learning a particular fact”). A
commitment question is one that asks a prospective juror to commit to a legal
outcome based on certain facts. Standefer, 59 S.W.3d at 180. Here, the State
attempted to ask if the venirepersons could commit to the range of punishment
required by law.
      The Court of Criminal Appeals has articulated a two-part test for determining
whether a voir dire question is an improper commitment question. Id. at 182–83.
However, there is little utility here in dissecting the State’s questions using that two-
part test. As observed in Ng v. State, No. 04-12-00392-CR, 2013 WL 4009665, at
*4 (Tex. App.—San Antonio Aug. 7, 2013, no pet.) (mem. op., not designated for
publication), “[h]ere, there is nothing in the record to indicate whether any
identifiable venire members explicitly or implicitly agreed to commit themselves to
a specific verdict or course of action as a result of the [alleged] improper
commitment question.” “Therefore, the record does not show that an objectionable
venire member actually served on the jury. In addition, the record is silent as to
whether [Appellant] exhausted all . . . peremptory challenges. It does not show that
[Appellant] requested more peremptory challenges.” Ng, 2013 WL 4009665, at *4.
Without preserving this information for the record, Appellant cannot prevail on his
issue on appeal.
      If we assume without deciding that the question or questions posed by the
State were improper commitment question(s), that the error was preserved by
objection, and that the trial court erred by overruling those objections, any alleged
error was still harmless. See TEX. R. APP. P. 44.2(b); Sanchez, 165 S.W.3d at 713.
      [R]eviewing courts should assess the potential harm of the State’s
      improper commitment questioning by focusing upon whether a biased

                                           7
        juror—one who had explicitly or implicitly promised to prejudge some
        aspect of the case because of the State’s improper questioning—
        actually sat on the jury. The ultimate harm question is: was the
        defendant tried by an impartial jury, or, conversely, was the jury or any
        specific juror “poisoned” by the State’s improper commitment
        questions on a legal issue or fact that was important to the determination
        of the verdict or sentence?
Sanchez, 165 S.W.3d at 713. Factors to consider in assessing harm from the State’s
improper commitment question may include: the nature of the question, how many
venirepersons agreed to commit themselves, whether those venirepersons served on
the jury or were struck by the defendant, whether the defendant requested additional
peremptory strikes, and whether there is a reasonable likelihood that the jury’s
verdict was substantially affected by the State’s improper commitment question. Id.
at 714.
        As to harm, Appellant points to the fact that the jury, after finding that the
enhancement did not apply, decided punishment on the higher end of the punishment
range (eight out of a possible ten years). However, by Appellant’s own admission,
no venireperson answered any commitment question on the record. Further, the
complained-of questions were not “unambiguously improper,” see id. at 714, and
Appellant does not claim that he was forced to use peremptory strikes to remove any
potentially biased or committed jurors. Nor did the trial court deny any challenge
for cause based on this line of questioning. Nothing in the record indicates that the
State’s complained-of questions resulted in a biased person being selected for the
jury.
        We cannot say from this record that by the State’s inartful efforts of inquiring
generally into whether the veniremembers could consider the full gamut of
applicable punishment, it “poisoned” the entire venire panel—particularly where the
veniremembers made no comments, much less commitments, one way or the other.


                                            8
Accordingly, on this record, we hold that Appellant was not harmed by the State’s
allegedly improper commitment questions. We overrule Appellant’s first issue.
      II. Bolstering the Witness
      In his second issue, Appellant asserts that the trial court abused its discretion
when it admitted evidence of an emergency protective order, which according to
Appellant, improperly bolstered the State’s witnesses. The record reflects that
during the guilt/innocence phase of trial, Officer Pepper described the general
process of issuing an Emergency Protective Order (EPO). Although the EPO
documentation itself was not admitted, the trial court permitted Officer Pepper to
testify that one was issued. Appellant objected that the EPO was not relevant and
that it was being offered merely to bolster the credibility of the State’s witnesses.
The trial court’s ruling permitted limited testimony on the EPO.
             A. Standard of Review and Applicable Law
      “We review a trial court’s decision regarding the admissibility of evidence
under an abuse of discretion standard.” Cameron v. State, 241 S.W.3d 15, 19 (Tex.
Crim. App. 2007). Because trial courts are in the best position to decide questions
of admissibility, we will uphold a trial court’s admissibility decision when that
decision is within the zone of reasonable disagreement. Id. “Where the appellate
court can say with confidence that by no reasonable perception of common
experience can it be concluded that proffered evidence has a tendency to make the
existence of a fact of consequence more or less probable than it would otherwise be,
then it can be said the trial court abused its discretion to admit that evidence.”
Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1991) (op. on reh’g).
      The objection of “bolstering” is archaic in Texas trial practice and has been
criticized as no longer adequate to preserve error. See Cohn v. State, 849 S.W.2d
817, 821 (Tex. Crim. App. 1993) (Campbell, J., concurring). To his credit, counsel
for Appellant clarified that his objection included the admission of the EPO on the
                                          9
basis of “relevance” in that “[i]t doesn’t tend to make any fact more or less
probable.” Improper bolstering occurs when one item of evidence is improperly
used by a party to add credence or weight to an earlier piece of relevant unimpeached
evidence offered by the same party. Valcarcel v. State, 765 S.W.2d 412, 415 (Tex.
Crim. App. 1989). Evidence that rehabilitates an impeached witness, of course, is
not considered bolstering. Cohn, 849 S.W.2d at 819 n.5. More precisely, bolstering
occurs when any evidence that would otherwise lack relevance is introduced with
the sole purpose of convincing the factfinder that a particular witness or source of
evidence is worthy of credit. Id. at 819–20. Evidence that corroborates a witness or
enhances an inference made by other evidence has relevance and is not considered
bolstering. Id. at 820.
             B. Analysis
      Appellant argues that when Officer Pepper confirmed that an EPO was
subsequently issued, she improperly “bolstered” both (1) the veracity of the victim’s
complaint and (2) the officer’s belief in the truthfulness of the victim’s complaint.
Upon Appellant’s objection to the State’s initial questions about the officer’s
knowledge of whether an EPO was issued and what an EPO is, the trial court ruled
“I’ll let you ask just simply was an EPO issued.” Then the trial court, with its
admonition to “[k]eep it pretty limited,” added that Officer Pepper could be asked
“what the purpose of [an EPO] is.” Appellant made no additional objection.
      Trial counsel for Appellant indicated that when he made the initial objection,
he thought that the State was intending to actually offer into evidence the EPO
document. The trial court confirmed that it would not admit the EPO for the jury’s
review, and it did not do so. Nor was the content of the EPO or the officer’s
supporting affidavit admitted. It was explained to the jury that in a claim of domestic
violence, routinely an EPO is issued, sometimes even without the consent of the
victim. Even if we accept Appellant’s argument that the mere existence of an EPO
                                          10
might be seen by the jury to enhance the officer’s and the victim’s credibility, the
existence of an EPO (particularly in conjunction with the photos taken of the
victim’s injuries and admitted through Officer Pepper) corroborated the victim’s
claimed injury. We conclude that it was within the trial court’s discretion to find
this evidence relevant, and we disagree with Appellant’s contention with respect to
that limited testimony.
      However, Officer Pepper subsequently expanded her answer beyond the trial
court’s ruling. Officer Pepper added:
             So what we do is we apply for an emergency protective order.
      The judge will read our affidavit and read our reason for wanting an
      emergency protective order, and if he sees fit then he will either grant
      it or not grant it.
Appellant did not object to this response, did not request an instruction for the jury
to disregard the response, and did not move for mistrial.          The officer then
reconfirmed that “an emergency protective order was issued in this instance.”
Appellant now complains that the witness’s unsolicited and unobjected-to testimony
“would have given the impression to the jury a judge reviewed the evidence and
already found the State’s witnesses should be believed.” That objection however
was not made or ruled upon at trial and therefore was not preserved for appeal. See
TEX. R. APP. P. 33.1; Geuder, 115 S.W.3d at 13.
       Accordingly, because the existence of an EPO was not offered solely to
enhance the witnesses’ credibility and was relevant, the trial court did not abuse its
discretion in its admission. We overrule Appellant’s second issue.
      III. Objections to Closing Arguments
      In his third issue, Appellant asserts that the trial court abused its discretion
with respect to objections made by each party to the other’s closing argument. The
record shows that during closing arguments, counsel for both Appellant and the State
addressed the definition of “reasonable doubt.” When Appellant’s trial counsel did
                                         11
so, the State objected. But instead of sustaining or overruling same, the trial court
asked Appellant’s counsel to rephrase. Appellant’s counsel subsequently objected
to the State’s closing argument. The trial court overruled Appellant’s objection and
permitted the State to continue. On appeal, Appellant complains that (1) the trial
court prohibited Appellant from asking for an acquittal if the jury only found it
“highly likely” that an assault occurred and (2) the trial court allowed the State to
improperly suggest a definition of “beyond a reasonable doubt” to the jury during
closing argument.
             A. Standard of Review and Applicable Law
      A trial court’s ruling on an objection to improper jury argument is reviewed
for an abuse of discretion. See Garcia v. State, 126 S.W.3d 921, 924 (Tex. Crim.
App. 2004). We examine rulings on alleged improper argument in light of the facts
adduced at trial and in the context of the entire argument. Thompson v. State, No. 01-
14-00862-CR, 2015 WL 9241691, at *2 (Tex. App.—Houston [1st Dist.] Dec. 17,
2015, no pet.) (mem. op., not designated for publication) (citing McGee v. State, 774
S.W.2d 229, 239 (Tex. Crim. App. 1989)). Permissible jury argument generally falls
within four distinct and limited categories: (1) summation of the evidence;
(2) reasonable deductions from the evidence; (3) response to opposing counsel’s
argument; and (4) plea for law enforcement. Brown v. State, 270 S.W.3d 564, 570
(Tex. Crim. App. 2008). Even if an argument is improper, reversal is only necessary
if the statements were extreme or manifestly improper and deprived Appellant of a
fair and impartial trial. Id. at 570, 573.
             B. Analysis
      Appellant first complains that the trial court improperly limited defense
counsel’s closing argument and prohibited him from addressing reasonable doubt.




                                             12
During his closing argument, defense counsel stated:
      And no matter what you think, if you think my client’s guilt is highly
      likely, kind of likely, probably, possibly, all of that is not guilty.
The State objected, and the trial court, rather than making a ruling, merely asked
defense counsel to “rephrase.” The trial court did not sustain the State’s objection,
did not limit defense counsel’s closing argument, and did not direct the jury to
disregard. Accordingly, we hold that this portion of Appellant’s third issue was not
preserved for our review.
      Appellant next complains that the trial court erred when it later allowed the
following closing argument to be made by the State:
      If you know he did it, you know beyond a reasonable doubt. You might
      want that extra. You might want more. But if you know it happened
      and you know that it was that man who put his hands on Maria Rangel,
      you are at beyond a reasonable doubt.
Appellant objected. The trial court overruled Appellant’s objection, but the State
immediately moved on. Appellant argues that the State improperly provided the jury
with a definition of “beyond a reasonable doubt”—rather than merely arguing that
the State does not have to resolve all doubt in order to meet its burden. We disagree.
      We discussed the history of providing juries with a definition of “reasonable
doubt” in Chasteen v. State, No. 11-02-00250-CR, 2003 WL 204708, at *1 (Tex.
App.—Eastland Jan. 30, 2003, pet. ref’d) (not designated for publication). As we
acknowledged in Chasteen, the Texas Court of Criminal Appeals has held that “the
better practice is to give no definition of reasonable doubt at all to the jury.” 2003
WL 204708, at *1 (quoting Paulson v. State, 28 S.W.3d 570, 573 (Tex. Crim. App.
2000), which addressed the inclusion of a “reasonable doubt” definition in the jury
charge). In Chasteen, we relied on the reasoning of Paulson and held that counsel’s
arguments regarding the definition of reasonable doubt were misleading and
improper. Id. at *2. However, we do not believe that the State’s argument in the
                                         13
case currently before us was erroneous or improper or that it misled the jury
regarding the definition of reasonable doubt. Moreover, the State’s argument
regarding reasonable doubt was made in response to defense counsel’s argument
regarding reasonable doubt. See, e.g., Lewis v. State, No. 05-06-00076-CR, 2007
WL 1054143, at * 7–8 (Tex. App.—Dallas Apr. 10, 2007, no pet.) (not designated
for publication) (holding that State’s argument about reasonable doubt was
permissible because it was made in answer to defendant’s argument about
reasonable doubt).
      Even if the State’s definition of “beyond a reasonable doubt” was improper,
reversal for an improper argument is only necessary if the statement deprives the
defendant of a fair trial. McGee, 774 S.W.2d at 238. Importantly, in its charge to
the jury at the guilt/innocence phase of trial, the trial court specifically instructed the
jury: “It is not required that the prosecution prove guilt beyond all possible doubt; it
is required that the prosecution’s proof excludes all ‘reasonable doubt’ concerning
the defendant’s guilt.” Appellant claims that “the effect of a jury instruction would
have been damaged by the argument,” but he does not cite to any evidence of such
potential damage, such as the jury’s confusion or a request for clarification. In
addressing the trial court’s challenged rulings on the closing arguments of both
parties, because Appellant provides no evidence to the contrary, we must presume
that the jury followed the trial court’s charge. Smith v. State, 631 S.W.3d 484, 500
(Tex. App.—Eastland 2021, no pet.). We find nothing in the record that the jury
was confused by either side’s argument or the instructions. We find nothing in the
voir dire examination demonstrating that any selected juror failed to understand or
was confused by the concept of “beyond a reasonable doubt” or that a juror’s
common understanding thereof was supplanted by the closing argument of either
party. See Wilkerson v. State, 391 S.W.3d 190, 194 (Tex. App.—Eastland 2012, pet.
ref’d). Nor do we find anything that rebuts the presumption that the charge, agreed
                                            14
upon by both parties, was followed by the jury. See Smith, 631 S.W.3d at 499. We
find no abuse of discretion in the rulings of the trial court and no indication that
Appellant was deprived of a fair trial. We overrule Appellant’s third issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


November 17, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           15